UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: April 30 Date of reporting period:October 31, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: WCM Focused International Growth Fund (Investor Class: WCMRX) (Institutional Class: WCMIX) SEMI-ANNUAL REPORT October 31, 2012 www.wcminvestfunds.com WCM Focused International Growth Fund a series of Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 9 Supplemental Information 16 Expense Example 18 This report and the financial statements contained herein are provided for the general information of the shareholders of the WCM Focused International Growth Fund. This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS As of October 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 96.4% ARGENTINA – 3.9% Arcos Dorados Holdings, Inc. - Class A $ BERMUDA – 3.2% Lazard Ltd. - Class A BRAZIL – 3.1% BRF - Brasil Foods S.A. - ADR CANADA – 8.3% Canadian National Railway Co. Potash Corp. of Saskatchewan, Inc. CHINA – 7.2% Shandong Weigao Group Medical Polymer Co., Ltd. - Class H Tencent Holdings Ltd. Want Want China Holdings Ltd. DENMARK – 9.1% Novo Nordisk A/S - ADR Novozymes A/S – B shares FRANCE – 7.6% L'Oreal S.A. LVMH Moet Hennessy Louis Vuitton S.A. JAPAN – 7.3% FANUC Corp. Sysmex Corp. MEXICO – 3.4% Coca-Cola Femsa S.A.B. de C.V. - ADR Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 6.6% ASML Holding N.V. Core Laboratories N.V. 1 WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) PORTUGAL – 2.1% Jeronimo Martins SGPS S.A. $ SOUTH AFRICA – 2.2% Shoprite Holdings Ltd. SWEDEN – 4.3% Elekta A.B. - B Shares Svenska Cellulosa A.B. - B Shares SWITZERLAND – 14.7% ACE Ltd. Kuehne + Nagel International A.G. Nestle S.A. SGS S.A. TAIWAN – 5.3% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR UNITED KINGDOM – 3.8% ARM Holdings PLC - ADR UNITED STATES – 4.3% Coca-Cola Enterprises, Inc. TOTAL COMMON STOCKS (Cost $187,797,762) SHORT-TERM INVESTMENTS – 4.3% Fidelity Institutional Money Market, 0.14%1 TOTAL SHORT-TERM INVESTMENTS (Cost $8,766,953) TOTAL INVESTMENTS – 100.7% (Cost $196,564,715) Liabilities in Excess of Other Assets – (0.7)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 2 WCM Focused International Growth Fund SUMMARY OF INVESTMENTS As of October 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Staples 28.4% Industrials 13.9% Health Care 13.2% Information Technology 12.0% Materials 8.9% Financials 7.4% Consumer Discretionary 6.3% Energy 3.8% Telecommunication Services 2.5% Total Common Stocks 96.4% Short-Term Investments 4.3% Total Investments 100.7% Liabilities in Excess of Other Assets (0.7)% Total Net Assets 100.0% See Accompanying Notes to Financial Statements. 3 WCM Focused International Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2012 (Unaudited) Assets: Investments, at value (cost $196,564,715) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Advisory fees Shareholder Servicing fees (Note 7) Distribution fees - Investor Class (Note 8) Administration fees Fund accounting fees Custody fees Audit fees Transfer agent fees and expenses Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation/depreciation on: Investments Foreign currency translations ) Net Assets $ Investor Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Institutional Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ See Accompanying Notes to Financial Statements. 4 WCM Focused International Growth Fund STATEMENT OF OPERATIONS For the Six Months Ended October 31, 2012 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $104,856) $ Interest Total income Expenses: Advisory fees Administration fees Fund accounting fees Custody fees Shareholder Servicing fees (Note 7) Transfer agent fees and expenses Registration fees Legal fees Audit fees Chief Compliance Officer fees Shareholder reporting fees Offering costs Trustees' fees and expenses Distribution fees - Investor Class (Note 8) Insurance fees Miscellaneous expenses Total expenses Advisory fees recovered Net expenses Net investment income Realized and Unrealized Gain (Loss) from Investments: Net realized loss on: Investments ) Foreign currency transactions ) Net realized loss ) Net change in unrealized appreciation/depreciation on investments: Investments Foreign currency translations ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See Accompanying Notes to Financial Statements. 5 WCM Focused International Growth Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended For the Period October 31, 2012 May 31, 2011* (Unaudited) to April 30, 2012 Increase in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments and foreign currency transactions ) Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase from payments by affiliates (Note 3) - Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Institutional class Investor class Cost of shares redeemed: Institutional class1 ) ) Investor class ) - Net change in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold: Institutional class Investor class Shares redeemed: Institutional class ) ) Investor class ) - Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fees of $197 and $6,667, respectively See Accompanying Notes to Financial Statements. 6 WCM Focused International Growth Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended For the Period October 31, 2012 August 31, 2011* (Unaudited) to April 30, 2012 Net asset value, beginning of period $ $ Income from Investment Operations Net investment income1 Net realized and unrealized gain on investments and foreign currency ) Total from investment operations ) Redemption fee proceeds - 2 - 2 Net asset value, end of period $ $ Total return )%
